DETAILED ACTION

This Final Office Action is in response to Applicant's amendments and arguments filed July 18, 2022.  Applicant has amended claims 21, 32, 36, 39-40 and canceled claims 33-35.  Currently, claims 21-32, 36-40 are pending.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

The 35 U.S.C. 103 rejections of claims 21-32, 36-40 are withdrawn in light of applicant’s amendments to claims 21, 32, 36, 39-40.  Applicant’s amendments necessitated the new grounds for rejection in this office action.  

Response to Arguments

Applicant’s arguments submitted on 7/18/22 have been considered but are moot in light of the newly cited Sequeira reference.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is not support in the specification or drawings for the negative limitation of “not the simulator”.  At best, para [0125] of the specification shows that well planning engine may use a simulator but there is no mention of not using the simulator explicitly.   

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-23, 29-30, 32, 36-37, 39-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Selman et al. (US 9,097,096 B1) (hereinafter Selman) in view of Spencer et al. (US 2014/0136168 A1) (hereinafter Spencer) in view of Sequeira et al. (US 2013/0140037 A1) (hereinafter Sequeira).

Claims 21, 39-40:
Selman, as shown, discloses the following limitations:
A method (and corresponding system and non-transitory medium - col 4, line 1-10, showing equivalent computer functionality) comprising: receiving control equipment capabilities for control of drilling (col 12, line 61 to col 13, line 3, "FIG. 2 is a diagram of the controller of the drilling rig that communicates with the geo-steering computer instructions. The controller 2 can include the controller processor 316, and the controller processor 316 can be in communication with the controller data storage 318. The controller data storage 318 can include computer instructions 320 for receiving the data from the tool. The controller data storage 318 can also include controller computer instructions 322 to transmit the data to the geo-steering system." where geo-steering shows control equipment capabilities); 
receiving drilling equipment capabilities for drilling equipment, wherein the drilling equipment comprises directional drilling equipment (col 3, line 39-46, " The communication can occur through a network. The processor and the data storage can be used to receive and send data to the directional drilling equipment, and to control at least portions of the directional drilling equipment. The directional drilling equipment can include mud pumps, mud tanks, drilling pipe, controls, directional tools installed on a drill string, and similar conventional directional drilling equipment." and col 13, line 7-11, showing drilling path); and 
generating a well plan that comprises the  activities using a planning engine (col 2, line 38-43, "The computer drilling model can include computer instructions to transmit the executive dashboard to a multidimensional simulation, allowing a user to select a dimensional plot of the operation of the drill rig, allowing the drilling rig to adjust drilling in real time, with an ability to change direction and to stay on target in the wellbore within 3 to 12 hours.") wherein, for performance of the activities, the well plan comprises control equipment instructions for the parameters that account for the drilling equipment capabilities (col 3, line 46-67, "The data received from the directional drilling equipment can be: an inclination of the wellbore as measured by a directional drilling tool, such as a sensor or gyro; a measured depth of the wellbore, such as a measured depth measured by a depth encoder on a crown of the drilling rig; a tool depth, which can be the measured depth minus the distance of the tool from the bottom of the drill string; an azimuth as measured by a sensor on a directional drilling tool; and actual curve data such as gamma ray readings and resistivity readings as measured by sensors on directional drilling tools. The processor can send data and/or commands the directional drilling equipment or to user's operating the directional drilling equipment, such as user's viewing the executive dashboard at the drilling site. The data and/or commands can include all of the data that can be presented in the executive dashboard as described herein and a suggested build rate to remain at a target depth or in a target formation, as well as other instructions regarding drilling. The commands can be commands that directly control the directional drilling equipment, suggestions and/or instructions to users on how to control the directional drilling equipment, or combinations thereof.").
Selman however does not specifically disclose simulating drilling of a well to generate a description of activities involved in directional drilling of the well and associated parameters that describe the activities, wherein the parameters comprise weight-on-bit and rotation rate.  In analogous art, Spencer discloses the following limitations:
simulating drilling of a well using a simulator to generate a description of activities involved in directional drilling of the well and associated parameters that describe the activities, wherein the parameters comprise weight-on-bit and rotation rate (see para [0007], "According to another embodiment a method of selecting a drill bit for directional drilling is disclosed. The method of this embodiment includes: generating, by a processor, a representation of at least one component of the drill bit, the representation representing a three-dimensional object as a combination of at least two two-dimensional polygons; representing a borehole formed in an earth formation during a drilling operation by generating a mathematical representation of a borehole surface defined by a plurality of nodes; simulating operation of the drill bit within the borehole with the application of a weight on bit (WOB), the simulation including causing the drill bit to initially rotate about a drill bit axis that is coaxial with an axis of the borehole, the simulation including increasing one of the WOB and a rate of penetration (ROP) of the drill bit over time; determining the displacement of the drill bit axis from the axis of the borehole over time; and determining the WOB or ROP that results in the drill bit stabilizing in the borehole." and see para [0077], " In addition, the models described herein can be used to estimate various behaviors of the drilling assembly as a function of input forces such as weight-on-bit, drilling rotation speed, fluid pressure, mass imbalance forces, axial stresses, radial stresses, weights of various components, and structural parameters such as stiffness. Various dynamic behaviors can be predicted, such as axial events (e.g., bit bounce, Kelly bounce), lateral events, torsional events and whirl events. Other behaviors include predictions of changes in the borehole (e.g., diameter, azimuth and inclination), as well as changes in borehole quality (e.g., spiraling, over gauge). The prediction may include outputs such as new azimuth and inclination, build rate and others. Other behaviors include, but are not limited to, build-up rate, bit and BHA stability with regards to lateral vibrations, torsional oscillations and stick-slip, bit walk, hole spiraling and hole quality.")
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Selman with Spencer because incorporating weight bit and rotation rate parameters enables more effective determinations to be made about operating the drill (see Spencer, para [0002]-[0005])  
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for simulating a drill bit as taught by Spencer in the method for multi-dimensional model for directional drilling of Selman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Selman and Spencer do not explicitly disclose making a determination as whether the adjustment is within one or more tolerances.  In analogous art, Sequeira discloses the following limitations:
responsive to feedback from drilling, deciding to make an adjustment to the well plan (see para [0047], " Exemplary embodiments of the present techniques also provide real time interactivity for a well planning process. In addition, a wide range of drilling variables may be considered. In particular, an exemplary embodiment relates to a method for evaluating the "goodness" or quality of a well trajectory during the well path planning and screening process by utilizing one or more volume-based objects in a 3D earth environment. Each volume created is a proxy for a drilling variable that can be obtained by extracting the data at an intersection of the well path and a proxy volume. Drilling variables include but are not limited to properties related to oil/gas productivity, drilling cost, path constraints, and/or inter-wells distances between planned wells and/or subsurface objects." and see para [0019], [0102], showing iterative adjustments to well paths);
making a determination as to whether the adjustment is within one or more tolerances (see para [0066]-[0068], especially " At block 208, the proposed well path or trajectory can be rejected, altered or accepted based on the proxy constraint volume data. Moreover, proxy constraint volume data for each iteration may be compared to defined constraint parameter data to determine if one or more elements of proxy constraint volume data is indicative of a condition that exceeds a range set by the constraint parameter data. Criteria for accepting or rejecting a particular well path may include factors such as well performance, well completion strategy, and/or other uncertainty factors based on the existing geologic interpretation and simulation results."); and 
based on the determination, wherein the adjustment is within the one or more tolerances, deciding to adjust the well plan using the planning engine and, wherein the adjustment is not within the one or more tolerances, deciding to adjust the well plan using the simulator and the planning engine (see para [0066]-[0068], especially " At block 208, the proposed well path or trajectory can be rejected, altered or accepted based on the proxy constraint volume data. Moreover, proxy constraint volume data for each iteration may be compared to defined constraint parameter data to determine if one or more elements of proxy constraint volume data is indicative of a condition that exceeds a range set by the constraint parameter data. Criteria for accepting or rejecting a particular well path may include factors such as well performance, well completion strategy, and/or other uncertainty factors based on the existing geologic interpretation and simulation results.")
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Selman and Spencer with Sequeira because using acceptable tolerances can help justify further drilling and optimization of well plans (see Sequeira, para [0004]-[0014])          
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for planning a well path as taught by Sequeira in the Selman and Spencer combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 22-23:
	Further, Selman discloses the following limitations:
wherein the well plan comprises a kick off depth (col 10, line 15-20, "The projected path can be generated using computer instructions in the data storage that instruct the processor to calculate the projected path using a kick off point" )
wherein the kick off depth is for a transition from a vertical wellbore trajectory to a horizontal wellbore trajectory (col 19, line 47-56, "The data storage 7 can include computer instructions 638 to instruct the processor to generate the projected path by calculating the projected path using a kick off point, a build rate, a landing point, and a target angle. The kick off point can be the portion of the wellbore wherein the horizontal drilling begins. The build rate can be the rate of change of inclination of the wellbore to reach the landing point. The landing point can be the point at which the wellbore reaches a target depth. The target angle can be the angle of inclination of the wellbore as it extends from the landing point.")

Claims 29-30:
Further, Selman discloses the following limitations
receiving driller capabilities modeled as a driller-based control system (col 2, line 38-43, "The computer drilling model can include computer instructions to transmit the executive dashboard to a multidimensional simulation, allowing a user to select a dimensional plot of the operation of the drill rig, allowing the drilling rig to adjust drilling in real time, with an ability to change direction and to stay on target in the wellbore within 3 to 12 hours." where the simulation takes into consideration the user's ability to change direction is a driller capability given broadest reasonable interpretation )
wherein the well plan comprises driller instructions that account for the driller capabilities and the drilling equipment capabilities (col 9, line 37-45, "A unique benefit of one or more embodiments is that projected formations can be presented as a geological hypothesis of the actual geological formation, thereby enabling users to perform adjustments to the drilling equipment in real-time using the data and controls provided by the executive dashboard. The user can adjust different values relative to the geological hypothesis using the control buttons, thereby enabling the geological hypothesis to continue to update as the drilling continues in real-time.")


Claims 32-33:
Further, Selman discloses the following limitations:
executing at least a portion of the well plan and responsive to the executing receiving at least one log as at least a portion of the feedback (col 3, line 5-27, "The computer software can enable a user of the model to receive and send updated drilling and seismic survey data from a plurality of formats, such as: WITSML.TM., WITS.TM., Log ASCII Standard (LAS), different streaming formats, different logging formats, and other formats installed for use. The receiving and sending of updated drilling and seismic survey data from the plurality of formats can occur in real-time, such as in a matter of seconds. In one or more embodiments, the model can be used: solely in the field adjacent a drilling site; remote from the drilling site, such as at an office; at sea on a subsea well site; or simultaneously from various remote and field locations. The model can include an executive dashboard program that can be used to present data to a plurality of users simultaneously and in real-time. The executive dashboard can allow users to simultaneously view numerous pieces of data and information associated with the drilling. The model can enable users, which can be computers, to more efficiently and effectively determine stratigraphy, dipping,  and faulting by using graphical matching of actual curve data against reference curves, such as type log curves, using real-time drilling data.")
comprising, based at least in part on the feedback, deciding to adjust the well plan (col 3, line 5-27, showing user updating the model based on the received data).

Claim 36:
Further, Selman discloses the following limitations:
comprising adjusting the well plan using the simulator and the planning engine or adjusting the well plan using the planning engine and not simulator (col 2, line 4-9, "the present embodiments generally relate to a computer drilling model for horizontal, lateral, and directional drilling using data from a drill string. The drill string can extend into the earth from drilling rig enabling drilling operations to be adjusted in real time, change drilling direction, and staying on target while drilling." and col 2, line 38-43, "the computer drilling model can include computer instructions to transmit the executive dashboard to a multidimensional simulation, allowing a user to select a dimensional plot of the operation of the drill rig, allowing the drilling rig to adjust drilling in real time, with an ability to change direction and to stay on target in the wellbore within 3 to 12 hours.")

Claim 37:
Further, Selman discloses the following limitations:
receiving well trajectory information, wherein the well plan specifies a well trajectory based at least in part on the well trajectory information (col 4, line 36 to col 5, line 13, where path can be considered trajectory information)

Claims 24-28, 31, 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Selman, Spencer and Sequeira, as applied above, and further in view of Nikolakis-Mouchas et al. (US 2008/0289877 A1) (hereinafter Nikolakis-Mouchas).

Claims 24-28, 31, 38:
Selman, Spencer and Sequeira do not explicitly disclose wherein the directional drilling equipment comprises a bottom-hole assembly (BHA).  In analogous art, Nikolakis-Mouchas discloses the following limitations:
wherein the directional drilling equipment comprises a bottom-hole assembly (BHA) (see para [0060], "The drill string (308) further includes a bottom hole assembly (BHA), generally referred to as (330), near the drill bit (310) (in other words, within several drill collar lengths from the drill bit). The bottom hole assembly (330) includes capabilities for measuring, processing, and storing information, as well as communicating with the surface unit. The BHA (330) further includes drill collars (328) for performing various other measurement functions.")
wherein control equipment capabilities comprise telemetry capabilities (see para [0062], "The drilling system (302) is operatively connected to the surface unit (304) for communication therewith. The BHA (330) is provided with a communication subassembly (352) that communicates with the surface unit. The communication subassembly (352) is adapted to send signals to and receive signals from the surface using mud pulse telemetry. The communication subassembly may include, for example, a transmitter that generates a signal, such as an acoustic or electromagnetic signal, which is representative of the measured drilling parameters. Communication between the downhole and surface systems is depicted as being mud pulse telemetry, such as the one described in U.S. Pat. No. 5,517,464, assigned to the assignee of the present invention. It will be appreciated by one of skill in the art that a variety of telemetry systems may be employed, such as wired drill pipe, electromagnetic or other known telemetry systems.")
wherein the drilling equipment comprises telemetry capabilities (see para [0062], showing drilling system uses telemetry)
wherein the directional drilling equipment comprises a bottom-hole assembly (BHA) that comprises telemetry capabilities (see para [0062], "The BHA (330) is provided with a communication subassembly (352) that communicates with the surface unit. The communication subassembly (352) is adapted to send signals to and receive signals from the surface using mud pulse telemetry.")
wherein the bottom-hole assembly (BHA) is configurable via commands (see para [0035], "A surface unit (134) is used to communicate with the drilling tool and offsite operations. The surface unit (134) is capable of communicating with the drilling tool (106b) to send commands to drive the drilling tool (106b), and to receive data therefrom. The surface unit (134) is preferably provided with computer facilities for receiving, storing, processing, and analyzing data from the oilfield.")
wherein the control equipment instructions comprise instructions for automated drilling (see para [0040]-[0042], showing that control of surface unit and adjustments may be automated)
wherein the well plan comprises a sequence for at least a portion of the activities and the parameters describing the activities, wherein the parameters comprise weight-on-bit and rotation rate (see para [0036], "Downhole sensors or gauges (S) are disposed about the drilling tool and/or wellbore to provide information about downhole conditions, such as wellbore pressure, weight on bit, torque on bit, direction, inclination, collar rpm, tool temperature, annular temperature and toolface, among others. The information collected by the sensors and cameras is conveyed to the various parts of the drilling system and/or the surface control unit.")
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Selman, Spencer and Sequeir with Nikolakis-Mouchas because including BHA and telemetry equipment and capability enables more control over various types of drilling operations that can be planned (see Nikolakis-Mouchas, para [0005]-[0015]).        
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for performing a drilling operation in an oilfield as taught by Nikolakis-Mouchas in the Selman, Spencer and Sequeir combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

CN 109488207 A
US 20090288881 A1
Paudel et al. "Quantum Computing and Simulations for Energy Applications:
Review”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


/SUJAY KONERU/Primary Examiner, Art Unit 3624